tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service commerce street mc dallas tx date date taxpayer_identification_number tax period ended december 20xx person to contact identification_number contact information certified mail - return receipt requested dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 c for the tax period s above your exempt status is hereby-revoked effective january 20xx our adverse determination as to your exempt status was made for the following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_6_-1 exempt business league must have a common business_purpose the purpose of which is to promote a common business_interest and activities must be directed to the improvement of one or more lines of business as distinguished from the performance of particular services for individual persons your activities are not directed to the improvement of business conditions of an industry as a whole because your sole activity is to provide advertising services to your members who consist solely of franchisees of a particular brand that operates in competition with other brands within the same industry organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit wwww its gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect you taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate its gov or call sincerely yours if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter mary a epps acting director eo examinations enclosure publication department of the treasury yi internal_revenue_service tax exempt and government entities irs exempt_organizations examinations date taxpayer_identification_number form tax_year s ended december 20xx and 20xx person to contact id number contact numbers manager’s name id number manager's contact number response due_date 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you’ll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year petriod ended december 20xx issue does the nonprofit organization described below whose primary activity is promoting the common business interests of its members qualify for exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code facts the brand partners operating the organization is a non-profit organization made up of in the the organization was formed to provide a arrangement for the membership to benefit from mass additional market promotion through various media for the benefit of the area of its membership is made up primarily of in the general area of businesses that own one or more the organization collects monies monthly based on a percentage of sales from each member to conduct a perform a comprehensive marketing support program for all in good standing with the as identified by the executive committee wide marketing advertising program income is from advertising fees charged to each participating expenditures are made for advertising expenses and miscellaneous administrative costs the following are proposed marketing objectives performed by for the area for the organization increase public awareness about increase base of potential increase increase support other marketing programs and special events as required guests through advertising individual and average profits sales over previous year law and analysis form 886-a rev revenue agent’s report page sec_501 of the code provides for the exemption from federal_income_tax of business_leagues not organized for profit no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations defines a business league as an association of persons having some common business_interest the purpose of which is to promote such common interest its activities should be directed towards the improvement of department of the treasury - internal_revenue_service form_8 a explanation of items department of the treasury - internal_revenue_service name of taxpayer schedule no or exhibit year period ended december 20xx business conditions in one or more lines of business as distinguished from the performance of particular services for individual persons revrul_74_147 1974_1_cb_136 holds that a nonprofit organization whose members represent diversified businesses that own rent or lease digital computers produced by various manufacturers and that is organized to improve the efficiency of its members’ use of computers qualifies for exemption under sec_501 of the code states that the common business_interest of the members of the organization is their common business problem concerning the use of digital computers the primary objective of the organization is to provide a forum for the exchange of information that will lead to the more efficient utilization of computers by its members and other interested users and thus improve the overall efficiency of the business operations of each rev_rul revrul_83_164 1983_2_cb_95 holds that a nonprofit organization whose primary activity is promoting the common business interests of users of one particular brand of computers does not qualify for exemption from federal_income_tax as a business league under sec_501 of the code although the members of both the organization described in revrul_74_147 and revrul_83_164 have a common business_interest concerning the use of computers the organization in revrul_74_147 directs its activities to users of computers made by diverse and competing manufacturers while revrul_83_164 directs its activities to users of computers made by one manufacturer by directing its activities only to the users of brand m computers the organization in revrul_83_164 is directing its activities towards the improvement of business conditions in only segments of the various lines of business to which its members belong because it limits its activities to the users of m computers the organization helps to provide a competitive advantage to m and to its customers at the expense of m's competitors and their customers that may use other brands of computers thus the organization's activities in revrul_83_164 are not directed towards the improvement of business conditions in one or more lines of business within the meaning of sec_1_501_c_6_-1 of the regulations in addition to promoting the common business_interest of its members a business league exempt under sec_501 of the code must also seek to improve conditions in one or more lines of business in 440_us_472 ct_d 1979_1_cb_198 the united_states supreme court held that an organization of muffler dealers franchised by midas international corporation does not qualify for exemption from federal_income_tax as a business league under sec_501 of the code because the organization's purpose was too narrow to satisfy the line_of_business test of sec_1_501_c_6_-1 of the regulations the court concluded that the line_of_business_limitation of sec_1_501_c_6_-1 is well grounded in the origin of sec_501 and in its enforcement over a long period of time the court further concluded that exemption under sec_501 is not available to aid one group in competition with another within an industry the term line_of_business has been interpreted to mean either an entire industry see 267_fsupp_830 w d wash and form 886-a crev department of the treasury - internal_revenue_service revenue agent’s report page form_886 a explanation of items department of the treasury - internal_revenue_service name of taxpayer schedule no or exhibit year period ended december 20xx 9_tc_121 acq 1947_2_cb_3 or all components of an industry within a geographic area see 128_f2d_424 7th cir 37_f2d_83 8th cir and 46_bta_64 acq 1942_1_cb_17 organizations that have failed to meet the line_of_business test but instead were found to have served only a segment of a line includes groups composed of businesses that have licenses to e e e promote a single patented product rev_rul c b or market a certain make of automobile rev_rul c b or bottle one type of soft drink rev_rul c b these groups promote segments of an industry at the expense of others in the industry revrul_67_77 1967_1_cb_138 holds that a nonprofit organization composed of dealers in a certain make of automobile in a designated area is organized and operated for the primary purpose of financing general advertising campaigns to promote with funds contributed by dealer members the sale of that make of automobile held the organization is performing particular services for its members and is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of revrul_68_182 c b p involves an organization whose members were engaged in the bottling and sale of a single franchised soft-drink product its purpose and activities were directed to more efficient production and sale of that product while the u s court_of_appeals decided the organization to be exempt under sec_501 the internal_revenue_service has refused to follow this decision it is the service's position that organizations promoting a single brand or product within a line_of_business does not qualify for exemption under sec_501 in this case the court held that an organization of this services position was upheld by the supreme court in 440_us_472 muffler dealers franchised by midas international corporation did not qualify for exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code because the organization's purpose was too narrow to satisfy the line_of_business test of regulation c -1 the court concluded that the line_of_business_limitation of sec_501 -1 is well grounded in the regulations and in its enforcement over a well-established period the court further concluded that exemption under sec_501 is not available to aid one group in competition with another within an industry revrul_69_106 c b p discusses an organization formed and operated by a group of manufacturers to carry on research_and_development in projects of common interest to their industry a committee of the membership agreed on what projects will be undertaken the results of the research were made only available to members while membership in the organization was open to all businesses in the industry not all businesses in the industry were members in order to qualify for exemption under sec_50i c a research organization must make the results of its research available to all the members of the industry form 886-a rev department of the treasury - internal_revenue_service revenue agent’s report page form_886 a explanation of items department of the treasury - internal_revenue_service name of taxpayer schedule no or exhibit year period ended december 20xx the activities of the organization were not considered to be directed toward the improvement of business conditions facing the industry since it distributed the results of its research only to members of the organization revrul_70_80 1970_1_cb_130 holds that a nonprofit trade_association of manufacturers whose principal activity is the promotion of its members’ products under the association's registered trademark does not qualify for exemption under sec_501 of the code the trademark is promoted by the organization in a way that is intended to give the members of the association a competitive advantage over others in the same industry by extolling the superior quality of the trademarked products is not directed to the improvement of business conditions of the industry as a whole but is the performance of particular services for members accordingly this organization is not exempt from federal_income_tax under sec_501 of the code this case is distinguishable from 267_fsupp_830 in that case the advertising of the association trademark was found to be of minor importance and only an incidental part of the advertising that extolled the advantages of the industry product in general is held that the trademark promotion thus it taxpayers position response or statements as to their position on this issue has not provided any conclusion based on the facts and the case law cited it is conclude that the activities which you conduct and the services that you provide to your members are not directed to the improvement of business conditions facing the industry as a whole your activities are solely for those engaged in the operations of members arestricted membership engaged in the product or product bearing a particular trademark or trade marketing of a particular name does not constitute a line_of_business as a result the line_of_business test is not met therefore it has been determined that you do not qualify for exemption as an organization described in sec_501 of the code in accordance with this determination you are required to file federal_income_tax returns on form_1120 - form 886-arev department of the treasury - internal_revenue_service revenue agent’s report page
